DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Instant claim 13 recites the steps of receiving an input, wherein the input is a viewing angle; and determining a voltage based on the input. The instant claim limitations are directed to a determination of a voltage value based on a received angle value such that the determined voltage value is a value necessary to provide privacy protection via viewing angle(s). Such a determination represents an applied mental process.  This judicial exception is not integrated into a practical application because the generically recited computer elements of the computer processors do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of receiving and determining by one or more computer processors and in claim 14 transmitting by one or more computer processors the voltage are well-understood routine, conventional computer functions which is recited at a high level of generality. Claim 15 is rejected under 35 U.S.C. 101 because said claim depends 

Furthermore, claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] computer program product” can be a signal per se which is ineligible subject matter.
Claims 17-20 are drawn to computer program product that does not include hardware. Claim 17 is drawn to a computer program product for adjustable privacy filter  comprising one or more computer readable storage media and program instructions which are not hardware components but directed to potential signal per se and/or software components. Claims 18-20 are drawn to a computer program product which is defined in paragraphs 48-49 of the Applicant’s specification to be a computer readable storage medium having computer readable program instructions thereon. The computer readable storage medium can be a tangible device…(paragraph 49 of Applicant’s specification). The examiner suggests to add hardware components and to specify that the medium is non-transitory. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz et al US 20060044290 (hereinafter Hurwitz).

As to claim 13, Hurwitz teaches a method for an adjustable privacy filter, the method comprising: receiving, by one or more computer processors, an input, wherein the input is a viewing angle (paragraph 28 discloses the privacy filter material may provide a relatively narrow viewing angle with the degree of twisting of the material being voltage control,  paragraph 29 discloses the processor device include an input device, wherein the user may control the mode of the electronic privacy filter by adjusting, via voltage control, a perceived viewing angle for the display); and determining, by one or more computer processors, a voltage based on the input (paragraphs 28, 37, 40-41 disclose a user may control the mode of the electronic privacy filter from the input device by adjusting the viewing angle of display which is voltage controlled).

As to claim 14, Hurwitz teaches transmitting by one or more computer processors, the voltage to a privacy filter (paragraphs 28-29, 40-41; wherein paragraph 28 discloses the privacy filter material may provide a relatively narrow viewing angle with the degree of twisting that control the viewing  being voltage control,  paragraph 29 discloses the processor device include an input device, wherein the user may control the mode of the electronic privacy filter by adjusting a perceived viewing angle for the display).

As to claim 17, Hurwitz teaches a computer program product for an adjustable privacy filter (paragraph 29), the computer program product comprising: one or more computer readable storage media (paragraphs 21-23); and program instructions stored on the one or more computer readable (paragraphs 21 and 29), the program instructions comprising: program instructions to receive an input, wherein the input is a viewing angle (paragraph 29, wherein paragraph 28 discloses the privacy filter material may provide a relatively narrow viewing angle with the degree of twisting that control the viewing  being voltage control,  paragraph 29 discloses the processor device include an input device, wherein the user may control the mode of the electronic privacy filter by adjusting a perceived viewing angle for the display); and program instructions to determine a voltage based on the input (paragraph 28 disclose the degree of twisting of the filter material is voltage controlled).

As to claim 18, Hurwitz teaches further comprising program instructions, stored on the one or more computer readable storage media, to: transmit the voltage to a privacy filter (paragraphs 28-29, 40-41; wherein paragraph 28 discloses the privacy filter material may provide a relatively narrow viewing angle with the degree of twisting that control the viewing being voltage control,  paragraph 29 discloses the processor device include an input device and software running on the device, wherein the user may control the mode of the electronic privacy filter by adjusting a perceived viewing angle for the display).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Bellwood et al US 20090242142 (hereinafter Bellwood) in view of Kwak et al US 20160334898 (hereinafter Kwak) in further view of Nakao US 20190077152 (hereinafter Nakao).

As to claim 1, Bellwood teaches a privacy filter (Figure 2), the privacy filter comprising: a plurality of micro louvers (Figure 2, reference characters 40-52), wherein each micro louver of the plurality of micro louvers are a same size (Figure 2  shows the micro louvers are the same size, Figure 3 shows micro louver 45 is the same size as micro louver 47, micro louver micro louver 44 is the same size as micro louver 48 and micro louver 43 is the same size as micro louver 49, see paragraph 12), and wherein each micro louver of the plurality of micro louvers are laid flat on top of each other to form the privacy filter (Figure 2, shows the micro lover depicted by reference numbers 40,41.42, and 43 are laid on top of each other) and wherein the plurality of micro louvers includes a first micro louver (Figure 2, reference character 46) and a set of micro louvers (Figure 2, reference characters 40-45 and the second in the set are reference characters 47-52); wherein the first micro louver is in a fixed position (Figure 2, reference number 46 is in a fixed position, see paragraph 11).
Bellwood does not teach wherein the set of micro louvers has a first piezo element at a first end of each micro louver of the set of micro louvers and a second piezo element at a second end of each micro louver of the set of micro louvers, wherein the first end is opposite the second end.
	Kwak teaches  (Figure 3B) wherein the set of micro louvers (Figure 3B, reference character 312) has a first element at a first end  (Figure 3B reference character 306) of each micro louver of the set of micro louvers (Figure 3B, reference character 312) and a second element  at a second end (Figure 3B, reference character 308) of each micro louver of the set of micro louvers (Figure 3B, reference character 312), wherein the first end is opposite the second end (Figure 3B shows that element 306 is opposite to element 308).
Bellwood’s privacy filter with Kwak’s set of micro louvers to activate (or deactivate) portions of the micro louver (paragraph 18 of Kwak).
	While Bellwood in view of Kwak teach the first and second elements are electrode, Bellwood in view of Kwak do not teach that the electrodes are piezo elements. 
	Nakao teaches piezo elements are electrode (paragraph 42 teaches the electrodes of the piezoelectric element).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bellwood’s privacy filter in view of Kwak’s sensor elements to include the elements being piezo elements as taught by Nakao such that the piezo elements maintain conductivity (paragraph 43 of Nakao).
	
	As to claim 2, the combination of Bellwood in view of Kwak and Nakao teach wherein each micro louver of the plurality of micro louvers include a plurality of holes (Kwak: reference character 310) and a plurality of lines (Kwak: Figure 3B, reference character 312 is the lines); wherein each hole allows visible light to pass and each line does not allow visible light to pass (Kwak: paragraph 35 and Figure 3B).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Arrow depict Light does not pass through the micro louver area)][AltContent: textbox (Arrow depict Light passes through the hole area)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (hole)][AltContent: arrow][AltContent: textbox (Line(s) of the Micro louver )]
    PNG
    media_image1.png
    365
    519
    media_image1.png
    Greyscale

Figure 3B of Kwak
	
As to claim 3, the combination of Bellwood in view of Kwak and Nakao teach wherein each line of the plurality of lines is between each hole of the plurality of holes(Kwak: as shown above in Figure 3B, the lines of the plurality of lines is between each hole of the plurality of holes).
	
As to claim 4, the combination of Bellwood in view of Kwak and Nakao teach wherein each line of the plurality of lines is evenly spaced between the first end and the second end of each micro louver (Kwak: this is shown in Figure 3, the lines is evenly spaced between first end and second end).

As to claim 12, the combination of Bellwood in view of Kwak and Nakao teach wherein the plurality of micro louvers includes five micro louvers(Bellwood: Figure 2 shows five micro louver 40-45 and 47-52).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellwood et al US 20090242142 (hereinafter Bellwood) in view of Kwak et al US 20160334898 (hereinafter Kwak) in further view of Nakao US 20190077152 (hereinafter Nakao) in further view of Yoon et al US 20190154503 (hereinafter Yoon).

As to claim 5, the combination of Bellwood in view of Kwak and Nakao teaches all the limitations of claim 1 but does not teach wherein each first piezo element increases in size in response to a first voltage and each corresponding second piezo element decrease in size in response to a second voltage.
Yoon teaches wherein each first piezo element increases in size in response to a first voltage and each corresponding second piezo element decrease in size in response to a second voltage (paragraph 99 recite “a voltage is applied to the first and second electrodes by a power source, the piezoelectric body may contract or expand due to a piezoelectric phenomenon”, wherein it is known in the art the piezoelectric phenomenon entails the piezoelectric expands or contacts based on different voltages applied to it). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bellwood’s privacy filter in view of Kwak’s sensor’s elements and Nakao’s piezo elements with Yoon’s teaching of the piezoelectric phenomenon such that an internal structure of a material may be changed depending on the contraction or expansion of the piezoelectric body (paragraph 99 of Yoon).

As to claim 6, the combination of Bellwood in view of Kwak, Nakao, and Yoon teaches wherein when the first voltage and the second voltage are applied (Yoon: paragraph 99), each micro louver of the set of the micro louvers shifts position relative to the first micro louver (Bellwood: Figure 2 and paragraph 11 disclose the set if micro louver 40-45 and 47-50 angular position can each increase; however, micro louver 46 is in a fixed position).

As to claim 7, the combination of Bellwood in view of Kwak, Nakao, and Yoon teaches wherein the first voltage and the second voltage applied to each micro louver of the set of the micro louvers is different (Kwak: paragraphs 78-79 disclose when a voltage, first voltage, is applied to the material, plurality of micro louver is formed, the material is activated, when no voltage, second voltage, is applied the material remains dielectric material; furthermore, Yoon: paragraph 99 teaches piezoelectric phenomenon that when different voltages are applied to piezo element, the element expands of compress).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bellwood et al US 20090242142 (hereinafter Bellwood) in view of Kwak et al US 20160334898 (hereinafter Kwak) in further view of Nakao US 20190077152 (hereinafter Nakao) in further view of Hurwitz et al US20060044290 (hereinafter Hurwitz).

As to claim 8, the combination of Bellwood in view of Kwak and Nakao teaches the limitations of claim 1 but does not teach wherein the privacy filter is integrated into a computer display, and wherein the privacy filter communicates with the computer display, and wherein the privacy filter receives power from the computer display.
Hurwitz teaches wherein the privacy filter is integrated into a computer display (paragraph 28 discloses the electronic privacy filter may be integrated with the display), and wherein the privacy filter communicates with the computer display (paragraphs 23-24 and 29-30), and wherein the privacy filter receives power from the computer display (paragraph 33).
Bellwood’s privacy filter in view of Kwak’s sensor’s elements and Nakao’s piezo elements with Hurwitz’s teaching of an integrated privacy filter on the display to provide better protection to sensitive information (paragraph 22 of Hurwitz).

As to claim 11, the combination of Bellwood in view of Kwak and Nakao teaches the limitations of claim 1 and a power supply (Kwak: paragraph 55 discloses the controller may be configured to send a control signal to a power supply to cause the power supply to apply voltage to desired micro louver segments).
The combination Bellwood in view of Kwak and Nakao does not teach and an adaptor, wherein the adaptor allows connectivity between the privacy filter and the computing device.
Hurwitz teach and an adaptor (paragraph 33), wherein the adaptor allows connectivity between the privacy filter and the computing device (paragraphs 33-35, 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bellwood’s privacy filter in view of Kwak’s sensor’s elements and Nakao’s piezo elements with Hurwitz’s teaching of an integrated privacy filter on the display to make the privacy capability a more convenient part of the processor based device (paragraph 22 of Hurwitz).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bellwood et al US 20090242142 (hereinafter Bellwood) in view of Kwak et al US 20160334898 (hereinafter Kwak) in further view of Nakao US 20190077152 (hereinafter Nakao) in further view of McCusker et al US 3740582 (hereinafter McCusker).

As to claim 9, the combination of Bellwood in view of Kwak and Nakao teaches the limitations of claim 1, but does not teach  a first integrated circuit, wherein the first integrated circuit is connected to each first piezo element; and a second integrated circuit, wherein the second integrated circuit is connected to each second piezo element.
McCusker teaches a first integrated circuit, wherein the first integrated circuit is connected to each first piezo element (claim 18 discloses “a first circuit coupling the second and common terminals of said first piezo-ferroelectric device”); and a second integrated circuit, wherein the second integrated circuit is connected to each second piezo element (claim 18 discloses “a second circuit coupling to the second and common terminals of said second piezo-ferroelectric device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bellwood’s privacy filter in view of Kwak’s sensor’s elements and Nakao’s piezo elements with McCusker’s integrated circuits to provide a control system employing an electronically adjustable device that regulates the amount of power delivered to the piezo elements (column 1, lines 35-40 of McCusker).

As to claim 10, the combination of Bellwood in view of Kwak, Nakao, and McCusker teaches wherein a first voltage is applied to the first integrated circuit (claim 18), and wherein the first integrated circuit applies a plurality of voltages to each first piezo element in response to the first voltage (McCusker: claim 18 disclose a first voltage (first half of the cycle of alternating potential) is applied to the first circuit coupled to first piezo ferroelectric device); and wherein a second voltage is applied to the second integrated circuit (claim 18), and wherein the second integrated circuit applies a plurality of voltages to each second piezo element in response to the second voltage (McCusker: claim 18 disclose a second voltage (second half of the cycle of alternating potential) is applied to the second circuit coupled to second piezo ferroelectric device).

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al US 20060044290 (hereinafter Hurwitz) in view of Bellwood et al US 20090242142 (hereinafter Bellwood) in further view of Kwak et al US 20160334898 (hereinafter Kwak) in further view of Nakao US 20190077152 (hereinafter Nakao).

As to claim 15, Hurwitz teaches the all the elements as recited in claim 14 above, Hurwitz does not teach further comprising: wherein the privacy filter includes a plurality of micro louvers, wherein each micro louver of the plurality of micro louvers are a same size, and wherein each micro louver of the plurality of micro louvers are laid flat on top of each other to form the privacy filter, and wherein the plurality of micro louvers includes a first micro louver and a set of micro louvers; wherein the first micro louver is in a fixed position; wherein the set of micro louvers has a first piezo element at a first end of each micro louver of the set of micro louvers and a second piezo element at a second end of each micro louver of the set of micro louvers, wherein the first end is opposite the second end.
Bellwood teaches further comprising: wherein the privacy filter(Figure 2) includes a plurality of micro louvers(Figure 2, reference characters 40-52), wherein each micro louver of the plurality of micro louvers are a same size (Figure 2  shows the micro louvers are the same size, Figure 3 shows micro louver 45 is the same size as micro louver 47, micro louver micro louver 44 is the same size as micro louver 48 and micro louver 43 is the same size as micro louver 49, see paragraph 12), and wherein each micro louver of the plurality of micro louvers are laid flat on top of each other to form the privacy filter(Figure 2, shows the micro lover depicted by reference numbers 40,41.42, and 43 are laid flat on top of each other), and wherein the plurality of micro louvers includes a first micro louver(Figure 2, reference character 46) and a set of micro louvers(Figure 2, reference characters 40-45 and the second in the set are reference characters 47-52); wherein the first micro louver is in a fixed position(Figure 2, reference number 46 is in a fixed position, see paragraph 11).
Bellwood does not teach wherein the set of micro louvers has a first piezo element at a first end of each micro louver of the set of micro louvers and a second piezo element at a second end of each micro louver of the set of micro louvers, wherein the first end is opposite the second end.
Kwak teaches (Figure 3B) wherein the set of micro louvers (Figure 3B, reference character 312)  has a first element at a first end (Figure 3B reference character 306) of each micro louver of the set of micro louvers (Figure 3B, reference character 312)and a second element at a second end (Figure 3B, reference character 308) of each micro louver of the set of micro louvers (Figure 3B, reference character 312), wherein the first end is opposite the second end (Figure 3B shows that element 306 is opposite to element 308).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz’s electronic privacy filter in view of Bellwood’s privacy filter with Kwak’s set of micro louvers to activate (or deactivate) portions of the micro louver (paragraph 18 of Kwak).
	While the combination of Hurwitz in view of Bellwood and Kwak teach the first and second elements are electrode, Hurwitz in view of Bellwood and Kwak do not teach that the electrodes are piezo elements. 
	Nakao teaches piezo elements are electrode (paragraph 42 teaches the electrodes of the piezoelectric element).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz’s electronic privacy filter in view of Bellwood’s privacy filter and Kwak’s sensor elements to include the elements being piezo elements as taught by Nakao such that the piezo elements maintain conductivity (paragraph 43 of Nakao).

	As to claim 16, the combination of Hurwitz in view of Bellwood, Kwak, and Nakao teach wherein the privacy filter is integrated into a computer display (Hurwitz: paragraphs 28-26 disclose “the electronic privacy filter may be integrated with the display”).

As to claim 19, Hurwitz teaches the all the elements as recited in claim 18 above, Hurwitz does not teach further comprising: wherein the privacy filter includes a plurality of micro louvers, wherein each micro louver of the plurality of micro louvers are a same size, and wherein each micro louver of the plurality of micro louvers are laid flat on top of each other to form the privacy filter, and wherein the plurality of micro louvers includes a first micro louver and a set of micro louvers; wherein the first micro louver is in a fixed position; wherein the set of micro louvers has a first piezo element at a first end of each micro louver of the set of micro louvers and a second piezo element at a second end of each micro louver of the set of micro louvers, wherein the first end is opposite the second end.
Bellwood teaches further comprising: wherein the privacy filter (Figure 2) includes a plurality of micro louvers (Figure 2, reference characters 40-52), wherein each micro louver of the plurality of micro louvers are a same size (Figure 2  shows the micro louvers are the same size, Figure 3 shows micro louver 45 is the same size as micro louver 47, micro louver micro louver 44 is the same size as micro louver 48 and micro louver 43 is the same size as micro louver 49, see paragraph 12), and wherein each micro louver of the plurality of micro louvers are laid flat on top of each other to form the privacy filter(Figure 2, shows the micro lover depicted by reference numbers 40,41.42, and 43 are laid flat on top of each other), and wherein the plurality of micro louvers includes a first micro louver(Figure 2, reference character 46) and a set of micro louvers(Figure 2, reference characters 40-45 and the second in the set are reference characters 47-52); wherein the first micro louver is in a fixed position(Figure 2, reference number 46 is in a fixed position, see paragraph 11).
Bellwood does not teach wherein the set of micro louvers has a first piezo element at a first end of each micro louver of the set of micro louvers and a second piezo element at a second end of each micro louver of the set of micro louvers, wherein the first end is opposite the second end.
Kwak teaches (Figure 3B) wherein the set of micro louvers (Figure 3B, reference character 312)  has a first element at a first end (Figure 3B reference character 306)  of each micro louver of the set of micro louvers (Figure 3B, reference character 312) and a second element at a second end (Figure 3B, reference character 308) of each micro louver of the set of micro louvers (Figure 3B, reference character 312), wherein the first end is opposite the second end (Figure 3B shows that element 306 is opposite to element 308).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz’s electronic privacy filter in view of Bellwood’s privacy filter with Kwak’s set of micro louvers to activate (or deactivate) portions of the micro louver (paragraph 18 of Kwak).
	While the combination of Hurwitz in view of Bellwood and Kwak teach the first and second elements are electrode, Hurwitz in view of Bellwood and Kwak do not teach that the electrodes are piezo elements. 
	Nakao teaches piezo elements are electrode (paragraph 42 teaches the electrodes of the piezoelectric element).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz’s electronic privacy filter in view of Bellwood’s privacy filter and Kwak’s sensor elements to include the elements being piezo elements as taught by Nakao such that the piezo elements maintain conductivity (paragraph 43 of Nakao).
	
As to claim 20, the combination of Hurwitz in view of Bellwood, Kwak, and Nakao teach wherein the privacy filter is integrated into a computer display (Hurwitz: paragraphs 28-26 disclose “the electronic privacy filter may be integrated with the display”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437